            Case 1:18-cv-12266-VSB Document 48 Filed 04/22/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                  4/22/2021
BINA RADOSTI,                                              :
                                                           :
                                        Plaintiff,         :
                                                           :                18-cv-12266 (VSB)
                      -against-                            :
                                                           :                      ORDER
HUDSON’S BAY COMPANY d/b/a LORD                            :
& TAYLOR and LORD & TAYLOR LLC,                            :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          In light of the representations made at the April 21, 2021 conference held in the above-

 captioned case, (Doc. 47), it is hereby:

          ORDERED that the parties are directed to meet and confer and submit a joint letter on or

 before April 30, 2021. This letter should indicate the parties’ respective positions on 1) whether

 or not they wish to proceed with a bench trial or jury trial, and 2) preferred trial dates. To the

 extent the parties agree on a bench trial, they should also indicate whether they request an in-

 person or remote trial and the preferred format with regard to testimony.

 SO ORDERED.

Dated: April 22, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
